     Case 2:20-cv-07551-JFW-JC Document 43 Filed 04/19/21 Page 1 of 16 Page ID #:260



 1
 2
 3
 4
 5
 6
 7
                                   UNITED STATES DISTRICT COURT
 8
                                 CENTRAL DISTRICT OF CALIFORNIA
 9
10
      DAN RAINES,                                )       CASE NO. 2:20-cv-07551-JFW-JC
11                                               )
                           Plaintiff,            )       MODIFIED STIPULATED
12                                               )       PROTECTIVE ORDER
                     v.                          )
13                                               )       [CHANGES MADE BY COURT TO
      ENRICH FINANCIAL, INC., et                 )       PARAGRAPHS 1B, 1C,_3, 7.2(h), 8(c),
14    al.,                                       )       9(c), 12.3]
                                                 )
15                         Defendant.            )
                                                 )       Assigned to: Judge John F. Walter
16                                               )
                                                 )
17
18    1.             A.    PURPOSES AND LIMITATIONS
19                   Discovery in this action is likely to involve production of confidential,
20    proprietary or private information for which special protection from public
21    disclosure and from use for any purpose other than prosecuting this litigation may
22    be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
23
      enter the following Stipulated Protective Order. The parties acknowledge that this
24
      Order does not confer blanket protections on all disclosures or responses to
25
      discovery and that the protection it affords from public disclosure and use extends
26
      only to the limited information or items that are entitled to confidential treatment
27
      under the applicable legal principles.
28



      {00147855;1}                                   1
                                                                         STIPULATED PROTECTIVE ORDER
                                                                              CASE NO: 2:20-cv-07551-JFW-JC
     Case 2:20-cv-07551-JFW-JC Document 43 Filed 04/19/21 Page 2 of 16 Page ID #:261



 1                   B.    GOOD CAUSE STATEMENT
 2                   This action is likely to involve trade secrets, customer and pricing lists and
 3    other valuable research, development, commercial, financial, technical and/or
 4
      proprietary information for which special protection from public disclosure and
 5
      from use for any purpose other than prosecution of this action is warranted. Such
 6
      confidential and proprietary materials and information consist of, among other
 7
      things, confidential business or financial information, information regarding
 8
      confidential business practices, or other confidential research, development, or
 9
      commercial information (including information implicating privacy rights of third
10
      parties), information otherwise generally unavailable to the public, or which may
11
12    be privileged or otherwise protected from disclosure under state or federal statutes,

13    court rules, case decisions, or common law. Accordingly, to expedite the flow of
14    information, to facilitate the prompt resolution of disputes over confidentiality of
15    discovery materials, to adequately protect information the parties are entitled to
16    keep confidential, to ensure that the parties are permitted reasonable necessary uses
17    of such material in connection with this action, to address their handling of such
18    material at the end of the litigation, and to serve the ends of justice, a protective
19    order for such information is justified in this matter. It is the intent of the parties
20    that information will not be designated as confidential for tactical reasons and that
21
      nothing be so designated without a good faith belief that it has been maintained in
22
      a confidential, non-public manner, and there is good cause or a compelling reason
23
      why it should not be part of the public record of this case.
24
                     C.    ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
25                         SEAL
26
                     The parties further acknowledge, as set forth in Section 12.3, below, that this
27
      Stipulated Protective Order does not entitle them to file confidential information
28



      {00147855;1}                                   2
                                                                          STIPULATED PROTECTIVE ORDER
                                                                               CASE NO: 2:20-cv-07551-JFW-JC
     Case 2:20-cv-07551-JFW-JC Document 43 Filed 04/19/21 Page 3 of 16 Page ID #:262



 1    under seal. Rather, when the parties seek permission from the court to file material
 2    under seal, the parties must comply with Local Civil Rule 79-5 and with any
 3    pertinent orders of the assigned District Judge and Magistrate Judge. See, e.g.,
 4
      District Judge’s Standing Order, ¶ 9 (Docket No. 9).
 5
                     There is a strong presumption that the public has a right of access to judicial
 6
      proceedings and records in civil cases. In connection with non-dispositive motions,
 7
      good cause must be shown to support a filing under seal. See Kamakana v. City and
 8
      County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
 9
      Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics,
10
      Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders
11
12    require good cause showing), and a specific showing of good cause or compelling

13    reasons with proper evidentiary support and legal justification, must be made with
14    respect to Protected Material that a party seeks to file under seal. The parties’ mere
15    designation of Disclosure or Discovery Material as CONFIDENTIAL does not—
16    without the submission of competent evidence by declaration, establishing that the
17    material sought to be filed under seal qualifies as confidential, privileged, or
18    otherwise protectable—constitute good cause.
19                   Further, if a party requests sealing related to a dispositive motion or trial, then
20    compelling reasons, not only good cause, for the sealing must be shown, and the
21
      relief sought shall be narrowly tailored to serve the specific interest to be protected.
22
      See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir. 2010). For
23
      each item or type of information, document, or thing sought to be filed or introduced
24
      under seal in connection with a dispositive motion or trial, the party seeking
25
      protection must articulate compelling reasons, supported by specific facts and legal
26
      justification, for the requested sealing order. Again, competent evidence supporting
27
      the application to file documents under seal must be provided by declaration. Any
28



      {00147855;1}                                     3
                                                                            STIPULATED PROTECTIVE ORDER
                                                                                  CASE NO: 2:20-cv-07551-JFW-JC
     Case 2:20-cv-07551-JFW-JC Document 43 Filed 04/19/21 Page 4 of 16 Page ID #:263



 1    document that is not confidential, privileged, or otherwise protectable in its entirety
 2    will not be filed under seal if the confidential portions can be redacted. If documents
 3    can be redacted, then a redacted version for public viewing, omitting only the
 4
      confidential, privileged, or otherwise protectable portions of the document, shall be
 5
      filed. Any application that seeks to file documents under seal in their entirety should
 6
      include an explanation of why redaction is not feasible.
 7
      2.             DEFINITIONS
 8
                     2.1   Action: This pending federal lawsuit.
 9
                     2.2   Challenging Party: a Party or Non-Party that challenges the
10
      designation of information or items under this Order.
11
12                   2.3   “CONFIDENTIAL” Information or Items: information (regardless of

13    how it is generated, stored or maintained) or tangible things that qualify for
14    protection under Federal Rule of Civil Procedure 26(c), and as specified above in
15    the Good Cause Statement.
16                   2.4   Counsel: Outside Counsel of Record and House Counsel (as well as
17    their support staff).
18                   2.5   Designating Party: a Party or Non-Party that designates information or
19    items that it produces in disclosures or in responses to discovery as
20    “CONFIDENTIAL.”
21
                     2.6   Disclosure or Discovery Material: all items or information, regardless
22
      of the medium or manner in which it is generated, stored, or maintained (including,
23
      among other things, testimony, transcripts, and tangible things), that are produced
24
      or generated in disclosures or responses to discovery in this matter.
25
                     2.7   Expert: a person with specialized knowledge or experience in a matter
26
      pertinent to the litigation who has been retained by a Party or its counsel to serve as
27
      an expert witness or as a consultant in this Action.
28



      {00147855;1}                                  4
                                                                       STIPULATED PROTECTIVE ORDER
                                                                             CASE NO: 2:20-cv-07551-JFW-JC
     Case 2:20-cv-07551-JFW-JC Document 43 Filed 04/19/21 Page 5 of 16 Page ID #:264



 1                   2.8   House Counsel: attorneys who are employees of a party to this Action.
 2    House Counsel does not include Outside Counsel of Record or any other outside
 3    counsel.
 4
                     2.9   Non-Party: any natural person, partnership, corporation, association or
 5
      other legal entity not named as a Party to this action.
 6
                     2.10 Outside Counsel of Record: attorneys who are not employees of a party
 7
      to this Action but are retained to represent or advise a party to this Action and have
 8
      appeared in this Action on behalf of that party or are affiliated with a law firm that
 9
      has appeared on behalf of that party, and includes support staff.
10
                     2.11 Party: any party to this Action, including all of its officers, directors,
11
12    employees, consultants, retained experts, and Outside Counsel of Record (and their

13    support staffs).
14                   2.12 Producing Party: a Party or Non-Party that produces Disclosure or
15    Discovery Material in this Action.
16                   2.13 Professional Vendors: persons or entities that provide litigation
17    support services (e.g., photocopying, videotaping, translating, preparing exhibits or
18    demonstrations, and organizing, storing, or retrieving data in any form or medium)
19    and their employees and subcontractors.
20                   2.14 Protected Material: any Disclosure or Discovery Material that is
21
      designated as “CONFIDENTIAL.”
22
                     2.15 Receiving Party: a Party that receives Disclosure or Discovery
23
      Material from a Producing Party.
24
      3.             SCOPE
25
                     The protections conferred by this Stipulation and Order cover not only
26
      Protected Material (as defined above), but also (1) any information copied or
27
      extracted from Protected Material; (2) all copies, excerpts, summaries, or
28



      {00147855;1}                                   5
                                                                          STIPULATED PROTECTIVE ORDER
                                                                               CASE NO: 2:20-cv-07551-JFW-JC
     Case 2:20-cv-07551-JFW-JC Document 43 Filed 04/19/21 Page 6 of 16 Page ID #:265



 1    compilations of Protected Material; and (3) any deposition testimony,
 2    conversations, or presentations by Parties or their Counsel that might reveal
 3    Protected Material other than during a court hearing or at trial. Any use of Protected
 4
      Material during a court hearing or at trial shall be governed by the orders of the
 5
      presiding judge. This Order does not govern the use of Protected Material during a
 6
      court hearing or at trial.
 7
      4.             DURATION
 8
                     Once a case proceeds to trial, information that was designated as
 9
      CONFIDENTIAL or maintained pursuant to this protective order used or
10
      introduced as an exhibit at trial becomes public and will be presumptively available
11
12    to all members of the public, including the press, unless compelling reasons

13    supported by specific factual findings to proceed otherwise are made to the trial
14    judge in advance of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing
15    “good cause” showing for sealing documents produced in discovery from
16    “compelling reasons” standard when merits-related documents are part of court
17    record). Accordingly, the terms of this protective order do not extend beyond the
18    commencement of the trial.
19    5.             DESIGNATING PROTECTED MATERIAL
20                   5.1 Exercise of Restraint and Care in Designating Material for Protection.
21
      Each Party or Non-Party that designates information or items for protection under
22
      this Order must take care to limit any such designation to specific material that
23
      qualifies under the appropriate standards. The Designating Party must designate for
24
      protection only those parts of material, documents, items or oral or written
25
      communications that qualify so that other portions of the material, documents, items
26
      or communications for which protection is not warranted are not swept unjustifiably
27
      within the ambit of this Order.
28



      {00147855;1}                                 6
                                                                      STIPULATED PROTECTIVE ORDER
                                                                           CASE NO: 2:20-cv-07551-JFW-JC
     Case 2:20-cv-07551-JFW-JC Document 43 Filed 04/19/21 Page 7 of 16 Page ID #:266



 1                   Mass, indiscriminate or routinized designations are prohibited. Designations
 2    that are shown to be clearly unjustified or that have been made for an improper
 3    purpose (e.g., to unnecessarily encumber the case development process or to impose
 4
      unnecessary expenses and burdens on other parties) may expose the Designating
 5
      Party to sanctions.
 6
                     If it comes to a Designating Party’s attention that information or items that it
 7
      designated for protection do not qualify for protection, that Designating Party must
 8
      promptly notify all other Parties that it is withdrawing the inapplicable designation.
 9
                     5.2 Manner and Timing of Designations. Except as otherwise provided in
10
      this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
11
12    stipulated or ordered, Disclosure or Discovery Material that qualifies for protection

13    under this Order must be clearly so designated before the material is disclosed or
14    produced.
15                   Designation in conformity with this Order requires:
16                      (a) for information in documentary form (e.g., paper or electronic
17    documents, but excluding transcripts of depositions or other pretrial or trial
18    proceedings), that the Producing Party affix at a minimum, the legend
19    “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
20    contains protected material. If only a portion of the material on a page qualifies for
21
      protection, the Producing Party also must clearly identify the protected portion(s)
22
      (e.g., by making appropriate markings in the margins).
23
                     A Party or Non-Party that makes original documents available for inspection
24
      need not designate them for protection until after the inspecting Party has indicated
25
      which documents it would like copied and produced. During the inspection and
26
      before the designation, all of the material made available for inspection shall be
27
      deemed “CONFIDENTIAL.” After the inspecting Party has identified the
28



      {00147855;1}                                    7
                                                                          STIPULATED PROTECTIVE ORDER
                                                                                CASE NO: 2:20-cv-07551-JFW-JC
     Case 2:20-cv-07551-JFW-JC Document 43 Filed 04/19/21 Page 8 of 16 Page ID #:267



 1    documents it wants copied and produced, the Producing Party must determine
 2    which documents, or portions thereof, qualify for protection under this Order. Then,
 3    before producing the specified documents, the Producing Party must affix the
 4
      “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
 5
      portion of the material on a page qualifies for protection, the Producing Party also
 6
      must clearly identify the protected portion(s) (e.g., by making appropriate markings
 7
      in the margins).
 8
                     (b) for testimony given in depositions that the Designating Party identifies
 9
      the Disclosure or Discovery Material on the record, before the close of the
10
      deposition all protected testimony.
11
12                   (c) for information produced in some form other than documentary and for

13    any other tangible items, that the Producing Party affix in a prominent place on the
14    exterior of the container or containers in which the information is stored the legend
15    “CONFIDENTIAL.” If only a portion or portions of the information warrants
16    protection, the Producing Party, to the extent practicable, shall identify the protected
17    portion(s).
18                   5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
19    failure to designate qualified information or items does not, standing alone, waive
20    the Designating Party’s right to secure protection under this Order for such material.
21
      Upon timely correction of a designation, the Receiving Party must make reasonable
22
      efforts to assure that the material is treated in accordance with the provisions of this
23
      Order.
24
      6.             CHALLENGING CONFIDENTIALITY DESIGNATIONS
25
                     6.1   Timing of Challenges. Any Party or Non-Party may challenge a
26
      designation of confidentiality at any time that is consistent with the Court’s
27
      Scheduling Order.
28



      {00147855;1}                                  8
                                                                        STIPULATED PROTECTIVE ORDER
                                                                             CASE NO: 2:20-cv-07551-JFW-JC
     Case 2:20-cv-07551-JFW-JC Document 43 Filed 04/19/21 Page 9 of 16 Page ID #:268



 1                   6.2   Meet and Confer. The Challenging Party shall initiate the dispute
 2    resolution process under Local Rule 37-1 et seq.
 3                   6.3   Joint Stipulation. Any challenge submitted to the Court shall be via a
 4
      joint stipulation pursuant to Local Rule 37-2.
 5
                     6.4   The burden of persuasion in any such challenge proceeding shall be on
 6
      the Designating Party. Frivolous challenges, and those made for an improper
 7
      purpose (e.g., to harass or impose unnecessary expenses and burdens on other
 8
      parties) may expose the Challenging Party to sanctions. Unless the Designating
 9
      Party has waived or withdrawn the confidentiality designation, all parties shall
10
      continue to afford the material in question the level of protection to which it is
11
12    entitled under the Producing Party’s designation until the Court rules on the

13    challenge.
14    7.             ACCESS TO AND USE OF PROTECTED MATERIAL
15                   7.1   Basic Principles. A Receiving Party may use Protected Material that is
16    disclosed or produced by another Party or by a Non-Party in connection with this
17    Action only for prosecuting, defending or attempting to settle this Action. Such
18    Protected Material may be disclosed only to the categories of persons and under the
19    conditions described in this Order. When the Action has been terminated, a
20    Receiving Party must comply with the provisions of section 13 below (FINAL
21
      DISPOSITION).
22
                     Protected Material must be stored and maintained by a Receiving Party at a
23
      location and in a secure manner that ensures that access is limited to the persons
24
      authorized under this Order.
25
                     7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
26
      otherwise ordered by the court or permitted in writing by the Designating Party,
27
      ///
28



      {00147855;1}                                  9
                                                                       STIPULATED PROTECTIVE ORDER
                                                                             CASE NO: 2:20-cv-07551-JFW-JC
     Case 2:20-cv-07551-JFW-JC Document 43 Filed 04/19/21 Page 10 of 16 Page ID #:269



 1     Receiving             Party   may     disclose     any   information     or     item      designated
 2     “CONFIDENTIAL” only to:
 3                    (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
 4
       as employees of said Outside Counsel of Record to whom it is reasonably necessary
 5
       to disclose the information for this Action;
 6
                      (b) the officers, directors, and employees (including House Counsel) of the
 7
       Receiving Party to whom disclosure is reasonably necessary for this Action;
 8
                      (c) Experts (as defined in this Order) of the Receiving Party to whom
 9
       disclosure is reasonably necessary for this Action and who have signed the
10
       “Acknowledgment and Agreement to Be Bound” (Exhibit A);
11
12                    (d) the court and its personnel;

13                    (e) court reporters and their staff;
14                    (f) professional jury or trial consultants, mock jurors, and Professional
15     Vendors to whom disclosure is reasonably necessary for this Action and who have
16     signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
17                    (g) the author or recipient of a document containing the information or a
18     custodian or other person who otherwise possessed or knew the information;
19                    (h) during their depositions, witnesses, and attorneys for witnesses, in the
20     Action to whom disclosure is reasonably necessary provided: (1) the deposing party
21
       requests that the witness sign the “Acknowledgment and Agreement to Be Bound”
22
       form (attached as Exhibit A hereto); and (2) they will not be permitted to keep any
23
       confidential information unless they sign the “Acknowledgment and Agreement to
24
       Be Bound” form (Exhibit A), unless otherwise agreed by the Designating Party or
25
       ordered by the court. Pages of transcribed deposition testimony or exhibits to
26
       depositions that reveal Protected Material may be separately bound by the court
27
       ///
28



       {00147855;1}                                      10
                                                                              STIPULATED PROTECTIVE ORDER
                                                                                     CASE NO: 2:20-cv-07551-JFW-JC
     Case 2:20-cv-07551-JFW-JC Document 43 Filed 04/19/21 Page 11 of 16 Page ID #:270



 1     reporter and may not be disclosed to anyone except as permitted under this
 2     Stipulated Protective Order; and
 3                    (i) any mediator or settlement officer, and their supporting personnel,
 4
       mutually agreed upon by any of the parties engaged in settlement discussions.
 5
       8.             PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
 6                    IN OTHER LITIGATION
 7
                      If a Party is served with a subpoena or a court order issued in other litigation
 8
       that compels disclosure of any information or items designated in this Action as
 9
       “CONFIDENTIAL,” that Party must:
10
                      (a) promptly notify in writing the Designating Party. Such notification shall
11
       include a copy of the subpoena or court order;
12
                      (b) promptly notify in writing the party who caused the subpoena or order to
13
14
       issue in the other litigation that some or all of the material covered by the subpoena

15     or order is subject to this Protective Order. Such notification shall include a copy of

16     this Stipulated Protective Order; and
17                    (c) cooperate with respect to all reasonable procedures sought to be pursued
18     by the Designating Party whose Protected Material may be affected. If the
19     Designating Party timely seeks a protective order, the Party served with the
20     subpoena or court order shall not produce any information designated in this action
21     as “CONFIDENTIAL” before a determination by the court from which the
22     subpoena or order issued, unless the Party has obtained the Designating Party’s
23     permission or unless otherwise required by the law or court order. The Designating
24
       Party shall bear the burden and expense of seeking protection in that court of its
25
       confidential material and nothing in these provisions should be construed as
26
       authorizing or encouraging a Receiving Party in this Action to disobey a lawful
27
       directive from another court.
28



       {00147855;1}                                   11
                                                                           STIPULATED PROTECTIVE ORDER
                                                                                 CASE NO: 2:20-cv-07551-JFW-JC
     Case 2:20-cv-07551-JFW-JC Document 43 Filed 04/19/21 Page 12 of 16 Page ID #:271



 1     9.             A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 2                    PRODUCED IN THIS LITIGATION
 3                    (a) The terms of this Order are applicable to information produced by a Non-
 4     Party in this Action and designated as “CONFIDENTIAL.” Such information
 5     produced by Non-Parties in connection with this litigation is protected by the
 6
       remedies and relief provided by this Order. Nothing in these provisions should be
 7
       construed as prohibiting a Non-Party from seeking additional protections.
 8
                      (b) In the event that a Party is required, by a valid discovery request, to
 9
       produce a Non-Party’s confidential information in its possession, and the Party is
10
       subject to an agreement with the Non-Party not to produce the Non-Party’s
11
       confidential information, then the Party shall:
12
                            (1) promptly notify in writing the Requesting Party and the Non-Party
13
14
                      that some or all of the information requested is subject to a confidentiality

15                    agreement with a Non-Party;

16                          (2) promptly provide the Non-Party with a copy of the Stipulated
17                    Protective Order in this Action, the relevant discovery request(s), and a
18                    reasonably specific description of the information requested; and
19                          (3) make the information requested available for inspection by the
20                    Non-Party, if requested.
21                    (c) If the Non-Party fails to seek a protective order from this court within 14
22     days of receiving the notice and accompanying information, the Receiving Party
23     may produce the Non-Party’s confidential information responsive to the discovery
24
       request. If the Non-Party timely seeks a protective order, the Receiving Party shall
25
       not produce any information in its possession or control that is subject to the
26
       confidentiality agreement with the Non-Party before a determination by the court
27
       unless otherwise required by the law or court order. Absent a court order to the
28



       {00147855;1}                                   12
                                                                           STIPULATED PROTECTIVE ORDER
                                                                                CASE NO: 2:20-cv-07551-JFW-JC
     Case 2:20-cv-07551-JFW-JC Document 43 Filed 04/19/21 Page 13 of 16 Page ID #:272



 1     contrary, the Non-Party shall bear the burden and expense of seeking protection in
 2     this court of its Protected Material.
 3     10.            UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 4
                      If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 5
       Protected Material to any person or in any circumstance not authorized under this
 6
       Stipulated Protective Order, the Receiving Party must immediately (a) notify in
 7
       writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
 8
       to retrieve all unauthorized copies of the Protected Material, (c) inform the person
 9
       or persons to whom unauthorized disclosures were made of all the terms of this
10
       Order, and (d) request such person or persons to execute the “Acknowledgment and
11
12     Agreement to Be Bound” that is attached hereto as Exhibit A.

13     11.            INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                      PROTECTED MATERIAL
14
15                    When a Producing Party gives notice to Receiving Parties that certain

16     inadvertently produced material is subject to a claim of privilege or other protection,
17     the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
18     Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
19     may be established in an e-discovery order that provides for production without
20     prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar
21     as the parties reach an agreement on the effect of disclosure of a communication or
22     information covered by the attorney-client privilege or work product protection, the
23     parties may incorporate their agreement in the stipulated protective order submitted
24
       to the court.
25
       12.            MISCELLANEOUS
26
                      12.1 Right to Further Relief. Nothing in this Order abridges the right of any
27
       person to seek its modification by the Court in the future.
28



       {00147855;1}                                   13
                                                                           STIPULATED PROTECTIVE ORDER
                                                                                 CASE NO: 2:20-cv-07551-JFW-JC
     Case 2:20-cv-07551-JFW-JC Document 43 Filed 04/19/21 Page 14 of 16 Page ID #:273



 1                    12.2 Right to Assert Other Objections. By stipulating to the entry of this
 2     Protective Order, no Party waives any right it otherwise would have to object to
 3     disclosing or producing any information or item on any ground not addressed in this
 4
       Stipulated Protective Order. Similarly, no Party waives any right to object on any
 5
       ground to use in evidence of any of the material covered by this Protective Order.
 6
                      12.3 Filing Protected Material. A Party that seeks to file under seal any
 7
       Protected Material must comply with Local Civil Rule 79-5 and with any pertinent
 8
       orders of the assigned District Judge and Magistrate Judge. See, e.g., District
 9
       Judge’s Standing Order, ¶ 9 (Docket No. 9). Protected Material may only be filed
10
       under seal pursuant to a court order authorizing the sealing of the specific Protected
11
12     Material at issue. If a Party’s request to file Protected Material under seal is denied

13     by the court, then the Receiving Party may file the information in the public record
14     unless otherwise instructed by the court.
15     13.            FINAL DISPOSITION
16                    After the final disposition of this Action, as defined in paragraph 4, within 60
17     days of a written request by the Designating Party, each Receiving Party must return
18     all Protected Material to the Producing Party or destroy such material. As used in
19     this subdivision, “all Protected Material” includes all copies, abstracts,
20     compilations, summaries, and any other format reproducing or capturing any of the
21
       Protected Material. Whether the Protected Material is returned or destroyed, the
22
       Receiving Party must submit a written certification to the Producing Party (and, if
23
       not the same person or entity, to the Designating Party) by the 60 day deadline that
24
       (1) identifies (by category, where appropriate) all the Protected Material that was
25
       returned or destroyed and (2) affirms that the Receiving Party has not retained any
26
       copies, abstracts, compilations, summaries or any other format reproducing or
27
       capturing any of the Protected Material. Notwithstanding this provision, Counsel
28



       {00147855;1}                                   14
                                                                           STIPULATED PROTECTIVE ORDER
                                                                                 CASE NO: 2:20-cv-07551-JFW-JC
     Case 2:20-cv-07551-JFW-JC Document 43 Filed 04/19/21 Page 15 of 16 Page ID #:274



 1     are entitled to retain an archival copy of all pleadings, motion papers, trial,
 2     deposition, and hearing transcripts, legal memoranda, correspondence, deposition
 3     and trial exhibits, expert reports, attorney work product, and consultant and expert
 4
       work product, even if such materials contain Protected Material. Any such archival
 5
       copies that contain or constitute Protected Material remain subject to this Protective
 6
       Order as set forth in Section 4 (DURATION).
 7
       14.            VIOLATION
 8
                      Any violation of this Order may be punished by appropriate measures
 9
       including, without limitation, contempt proceedings and/or monetary sanctions.
10
       IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
11
12     DATED: April 8, 2021

13     __/s/ Aidan W. Butler__________
14     Attorneys for Plaintiff
15
16     DATED: April 8, 2021
17
       /s/ Doron Farid Eghbali________
18     Attorneys for Defendant ENRICH FINANCIAL, INC.
19
       DATED: April 8, 2021
20
21     /s/ David J. Kaminski__________
       Attorneys for Defendant SIMON’S AGENCY, INC.
22
23
24     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED AS MODIFIED.
25     DATED: April 19, 2021
26
       /s/ Jacqueline Chooljian_________
27
       Hon. Jacqueline Chooljian
28     United States Magistrate Judge


       {00147855;1}                              15
                                                                  STIPULATED PROTECTIVE ORDER
                                                                        CASE NO: 2:20-cv-07551-JFW-JC
     Case 2:20-cv-07551-JFW-JC Document 43 Filed 04/19/21 Page 16 of 16 Page ID #:275



 1                                         EXHIBIT A
 2
                      ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
 4     I, _____________________________ [print or type full name], of ___________
 5     ____________________ [print or type full address], declare under penalty of
 6     perjury that I have read in its entirety and understand the Stipulated Protective
 7     Order that was issued by the United States District Court for the Central District
 8     of California on April 19, 2021 in the case of Dan Raines v. Enrich Financial, Inc.
 9
       et al., Case No. 2:20-cv-07551-JFW-JC. I agree to comply with and to be bound
10
       by all the terms of this Stipulated Protective Order and I understand and
11
       acknowledge that failure to so comply could expose me to sanctions and
12
       punishment in the nature of contempt. I solemnly promise that I will not disclose
13
       in any manner any information or item that is subject to this Stipulated Protective
14
       Order to any person or entity except in strict compliance with the provisions of
15
       this Order. I further agree to submit to the jurisdiction of the United States District
16
17
       Court for the Central District of California for enforcing the terms of this

18     Stipulated Protective Order, even if such enforcement proceedings occur after

19     termination of this action. I hereby appoint __________________________ [print
20     or type full name] of _______________________________________ [print or
21     type full address and telephone number] as my California agent for service of
22     process in connection with this action or any proceedings related to enforcement
23     of this Stipulated Protective Order.
24     Date: ______________________________________
25     City and State where sworn and signed: ___________________________
26     Printed name: _______________________________
27
       Signature: __________________________________
28



       {00147855;1}                           16
                                                                   STIPULATED PROTECTIVE ORDER
                                                                         CASE NO: 2:20-cv-07551-JFW-JC
